            Case 1:20-cv-01134-RP Document 1 Filed 11/16/20 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 JOSE HERRERA,                                 §
                                               §
                         Plaintiff             §
                                               §                CAUSE OF ACTION:
 v.                                            §
                                               §                     1:20-cv-1134
 CITY OF AUSTIN and JOHN DOE,                  §
                                               §
                         Defendants            §
                                               §
                                               §

                            PLAINTIFFS’ ORIGINAL COMPLAINT

         Plaintiff Jose “Joe” Herrera brings this 42 U.S.C. § 1983 case against the City of Austin

and Austin Police Department Officer John Doe for the brutal and excessive force they inflicted

on him as he was peacefully exercising his right to peaceably assemble and protest and was doing

absolutely nothing wrong.

                                             I. PARTIES

      1. Plaintiff Jose “Joe” Herrera is a resident of Travis County, Texas.

      2. Defendant, CITY OF AUSTIN, is a municipality that operates the Austin Police

Department and may be served through its City Clerk at 301 W. 2nd Street, Austin, TX 78701. The

City’s policymaker for policing matters is Police Chief Brian Manley. Service is hereby requested

at this time.

      3. Defendant John Doe is a police officer with the Austin Police Department, and is sued in

his individual capacity for compensatory and punitive damages. He can be served with process at

715 E. 8th Street, Austin, Texas, 78701. At all relevant times, John Doe was acting under color of

law as an Austin Police Department officer.
          Case 1:20-cv-01134-RP Document 1 Filed 11/16/20 Page 2 of 10




                                 II. JURISDICTION AND VENUE

   4. As this case is brought pursuant to 42 U.S.C. § 1983, this Court has federal question subject

matter jurisdiction pursuant to 28 U.S.C. § 1331.

   5. This Court has general personal jurisdiction over Defendants as they reside and/or work in

Travis County, Texas.

   6. This Court has specific in personam jurisdiction over Defendants because this case arises

out of conduct by Defendants that injured Plaintiff Jose Herrera, and which occurred in Travis

County, Texas, which is within the Western District of Texas.

   7. Venue of this cause is proper in the Western District pursuant to 28 U.S.C. § 1391(b)

because a substantial portion of the events or omissions giving rise to Plaintiffs’ claims occurred

in Travis County, which is within the Western District of Texas.

                                            III. FACTS

   8. Plaintiff Joe Herrera is a military veteran, with active duty service in Iraq, and he suffers

from chronic PTSD as a result of his military service.

   9. On May 30, 2020, Herrera went downtown with his wife to participate in a demonstration

against police brutality and racial injustice because police officers killed George Floyd and

Michael Ramos.

   10. After several hours at the protest, Herrera was sitting across the frontage road from APD

headquarters.    He was looking in the direction of APD headquarters, where a number of APD

officers were stationed facing the protestors. Significantly away from him, someone tossed what

appeared to be a plastic water bottle. The individual who threw it was not near Joe. Nevertheless,




                                                2
           Case 1:20-cv-01134-RP Document 1 Filed 11/16/20 Page 3 of 10




after he did nothing more than stand up and face APD headquarters, APD officers opened fire on

Joe and numerous people who posed no threat to anyone.

    11. Joe was hit in the right thigh with a projectile fired by one of the officers.

    12. He fell to ground in terrific pain from being shot. He also witnessed a pregnant woman

near him get assaulted with a projectile fired by one of the officers.

    13. Joe Herrera posed no threat to anyone before he was shot.

    14. He was unarmed.

    15. He was doing nothing that could conceivably be perceived as threatening to anyone.

    16. He was completely and totally innocent.

    17. He was exercising his well-established right to protest police violence.

    18. Despite this, APD Officer John Doe inexplicably and unreasonably shot him with a

potentially lethal projectile.

    19. The projectile hit Herrera, causing a serious wound, with permanent disfigurement, and

ongoing burning pain, numbness and tingling. His medical treatment is ongoing due to continuing

symptoms. He also has suffered significant mental anguish and psychological distress, due to the

psychological impact of being shot by the APD officers in addition to suffering chronic PTSD

related to his active duty military service in Iraq.

    20. Tragically, Herrera was just one of many innocent people APD officers used excessive

force against on May 30 and May 31 who also were doing nothing wrong.

    21. In fact, on May 30, 2020, APD overreacted numerous times and used chilling, excessive

force on multiple individuals. Among others, and in addition to him, APD’s victims included Jason

Gallagher, Saraneka Martin, Levi Ayala, Steven Arawn, and Bomani Barton.

    22. Police used excessive force against Ayala.




                                                   3
          Case 1:20-cv-01134-RP Document 1 Filed 11/16/20 Page 4 of 10




    23. Police used excessive force against Gallagher.

    24. Police used excessive force against Martin.

    25. Police used excessive force against Barton.

    26. Police used excessive force against Arawn.

    27. While numerous people had been injured by APD, including several who had suffered

serious injuries, including head injuries, from projectiles fired by APD on May 30, 2020, rather

than correct this unconstitutional behavior by his officers that he was aware of, Chief Manley and

his senior leadership permitted APD to continue to fire dangerous projectile “beanbag” shotgun

rounds at innocent people and into crowds from unsafe distances on May 31, 2020 as well.

    28. As a consequence, numerous other defenseless individuals were victimized, shot, and

injured with projectile “beanbag” shotgun rounds on May 31, 2020.

    29. One of the many individuals APD shot was Justin Howell, a twenty-year-old Black student

who had done nothing wrong and was merely exercising his clearly-established First Amendment

rights.

    30. Police used excessive force against Howell.

    31. In fact, APD Chief of Police, Brian Manley has expressly acknowledged that Howell was

innocent and should not have been shot.

    32. Just as incredibly, APD officer even shot a civilian medic, Maredith Drake, with a

projectile “beanbag” shotgun round while she had her hands up and was simply trying to get the

severely injured Howell to safety.

    33. Police used excessive force against Drake.

    34. Upon information and belief, when Doe shot Herrera, he was also substantially motivated

by his opposition to the demonstrators’ message that police violence must end.




                                                4
          Case 1:20-cv-01134-RP Document 1 Filed 11/16/20 Page 5 of 10




   35. Doe’s attack on Herrera (i.e. – shooting him with a projectile “beanbag” shotgun round)

was unreasonable.

   36. Moreover, the attack would chill a person of ordinary firmness from continuing to engage

in protected speech and assembly (as police violence against other demonstrators already had for

Herrera, as he attempted to leave when Doe shot him).

   37. Numerous APD officers watched Doe shoot Herrera, but not one officer intervened to stop

the outrageous shooting, just as no one intervened to stop the prior shootings.

   38. Upon information and belief, Doe has not been disciplined by APD for using excessive

force against Herrera. Likewise, upon information and belief, neither Chief Manley nor any of

Doe’s supervisors have been disciplined for tolerating, authorizing, or endorsing this type of

despicable and unconstitutional conduct.

   39. This lack of discipline as to senior leaders and Manley himself is all the more shocking as

Chief Manley agrees that Plaintiff Herrera, and numerous other individuals were victims of

excessive force by APD officers on May 30 and May 31.

   40. Moreover, APD Chief of Police, Brian Manley, adopted policies that authorized or

tolerated this unreasonable, unnecessary and brutally excessive force even though Chief Manley

had long known of the dangers of firing projectiles into crowds and at defenseless persons, and

was actually aware that bean bag rounds fired from shotguns had been unreasonably used multiple

times on May 30, 2020 prior to the attack on Herrera, as well as after the senseless attacks on him.

Despite this, and Manley's awareness of the severe injuries caused by them, APD policies – and

Manley – authorized their continued use.




                                                 5
           Case 1:20-cv-01134-RP Document 1 Filed 11/16/20 Page 6 of 10




   41. Chief Manley knew, as any reasonable policymaker capable of rational thought would also

know, that as a direct consequence of such practices, innocent people like Plaintiff would be

injured and victimized, and their constitutional rights violated.

   42. And, in fact, numerous other people suffered severe and devastating injuries as a result of

APD’s practices and excessive force on May 30, 2020 and May 31, 2020.

   43. According to Dell Medical Center’s physicians, seven victims required surgical

interventions and four victims retained portions of the “beanbag” shotgun rounds in their

bodies/heads.

   44. More particularly, victims suffered intercranial hemorrhages, depressed skull fractures,

depressed frontal bone fracture, fractured jaws and brain damage.

   45. After ignoring the pattern of excessive force for several more days, multiple members of

the City Council called for Manley to be removed as APD’s Chief of Police.

   46. Following the calls to remove him, Chief Manley acknowledged the obvious, the policies

at Austin Police Department concerning the use of bean bag shotguns were dangerously flawed

and he agreed to change them – a change any reasonable policymaker should have known to have

made prior to Plaintiff being shot.

   47. In addition, upon information and belief, and according to media reports, APD used expired

munitions/kinetic projectiles that further contributed to the severity of the injuries.

                                      IV. CAUSES OF ACTION

   A. FOURTH AND FOURTEENTH AMENDMENT EXCESSIVE FORCE – AS TO DEFENDANT JOHN
      DOE

   48. APD Officer John Doe, while acting under color of law, used excessive force on Jose

       Herrera when he posed no danger to anyone.




                                                  6
           Case 1:20-cv-01134-RP Document 1 Filed 11/16/20 Page 7 of 10




   49. APD Officer John Doe’s use of force was wholly excessive to any conceivable need,

objectively unreasonable in light of clearly established law, and directly caused Plaintiff Herrera

to suffer serious injuries. Therefore, APD Officer John Doe violated Herrera’s clearly established

Fourth Amendment right to be free from excessive force and unreasonable seizure.

   50. As a direct and proximate result of APD Officer John Doe’s actions, Herrera suffered and

continues to suffer significant injuries.

   B. FIRST AMENDMENT RETALIATION – AS TO DEFENDANT JOHN DOE

   51. Plaintiff incorporates the preceding paragraphs as if alleged herein.

   52. The First Amendment’s protections for free speech and assembly prohibit agents of the

government from subjecting an individual, like Herrera, to retaliation for engaging in protected

speech rights.

   53. Herrera exercised his free speech and assembly rights by attending the demonstration

against police violence.

   54. Upon information and belief, Doe’s use of force against Herrera was substantially

motivated by his disagreement with the content of Herrera’ speech. Upon information and belief,

Doe shot Herrera with the beanbag shotgun substantially because Doe disagreed with Herrera’

right to assemble and/or his protected speech.

   55. In addition, Herrera was yet one more unarmed minority senselessly injured by APD's use

of excessive force. Among others, these include Saraneka Martin, Levi Ayala, Bomani Barton,

and Justin Howell.

   C. PUNITIVE/EXEMPLARY DAMAGES – AS TO DEFENDANT JOHN DOE

   56. Plaintiff incorporates the preceding paragraphs as if alleged herein.




                                                 7
          Case 1:20-cv-01134-RP Document 1 Filed 11/16/20 Page 8 of 10




   57. Defendant Doe’s conduct was egregious, reckless, and endangered countless community

members. Plaintiff seeks punitive damages as well to deter future uses of such excessive force.

   D. FIRST, FOURTH AND FOURTEENTH AMENDMENT § 1983 MONELL CLAIM –                            AS TO
      DEFENDANT CITY OF AUSTIN ONLY

   58. Plaintiff incorporates the preceding paragraphs as if alleged herein.

   59. The City of Austin, had the following policies, practices, or customs in place when APD

Officer John Doe unreasonably shot Plaintiff Herrera:

           a. Shooting kinetic projectiles into crowds where innocent people could be injured;

           b. Using, authorizing, and/or tolerating excessive force against non-violent protestors;

           c. Failing to adequately discipline officers;

           d. Failing to adequately supervise officers;

           e. Failing to adequately train officers concerning de-escalation of force, crowd
              control, use of force against non-violent protestors, and the use or misuse of kinetic
              projectiles

           f. Failing to train officers regarding demonstrators’ free speech and assembly rights;

           g. Not intervening to stop constitutional violations, including excessive force;

           h. Failing to train or instruct officers about specific incidents it considers
              unreasonable, excessive force, or in violation of the Constitution;

           i. Disproportionately using and tolerating excessive force, including deadly force,
              against unarmed people of color; and

           j. Using expired munitions.

   60. Each of the policies, practices, or customs delineated above was actually known,

constructively known and/or ratified by City of Austin and Chief of Police, Brian Manley, and was

promulgated with deliberate indifference to Herrera’ First, Fourth and Fourteenth Amendment

rights under the United States Constitution. Moreover, the known and obvious consequence of

these policies, practices, or customs was that Austin Police Department officers would be placed



                                                 8
          Case 1:20-cv-01134-RP Document 1 Filed 11/16/20 Page 9 of 10




in recurring situations in which the constitutional violations described within this complaint would

result. Accordingly, these policies also made it highly predictable that the particular violations

alleged here, all of which were under color of law, would result.

   61. Consequently, the policies delineated above were a moving force of Plaintiff’s

constitutional deprivations and injuries, and proximately caused severe damages.

   62. Moreover, Chief Manley and senior level APD superiors knew that multiple officers had

violated individuals' right to speech and assembly, and had used excessive force at the protests the

day before and earlier on May 31. As a consequence of them not stopping the abusive tactics, they

caused numerous people to suffer serious injuries. Thus, they condoned and ratified the abuse.

Moreover, the City and its leadership, including Chief Manley, is aware through court findings,

litigation, video footage, and investigations of a pattern of racism and disproportionate and

excessive force used against minorities by APD officers. Accordingly, the City is also liable

directly for its policymakers’ misconduct and failure to adequately supervise, train, and stop APD

officers from using excessive force and violating protestors’ first amendment and equal protection

rights, which was a proximate cause of Plaintiff’s deprivation of rights and injuries.

   63. Plaintiff Herrera brings this claim pursuant to 42 U.S.C. § 1983.

                                          V. DAMAGES

       64.      Plaintiff Herrera seeks the following damages:

             a. Past and future medical expenses

             b. Past and future economic damages, including (but not limited to) loss of earning
                capacity;

             c. Past and future physical pain and mental anguish;

             d. Past and future impairment;

             e. Past and future disfigurement;



                                                   9
        Case 1:20-cv-01134-RP Document 1 Filed 11/16/20 Page 10 of 10




            f. Exemplary/Punitive damages as to Defendant Doe; and

            g. Attorneys’ fees pursuant to 42 U.S.C. § 1988.

                                     VI. PRAYER FOR RELIEF

      65.      To right this injustice, Plaintiff requests the Court:

            a. Award compensatory damages against the City of Austin, and compensatory and
               punitive damages against APD Officer John Doe;

            b. Award Plaintiff costs and fees, including but not limited to expert fees and
               attorneys’ fees, pursuant to 42 U.S.C. § 1988;

            c. Award pre-judgement and post-judgment interest at the highest rate allowable
               under the law; and,

            d. Award and grant such other just relief as the Court deems proper.

Dated: November 16, 2020

                                                             Respectfully submitted,
                                                               EDWARDS LAW
                                                               1101 East 11th Street
                                                               Tel. 512-623-7727
                                                               Fax. 512-623-7729


                                                             By /s/ Jeff Edwards
                                                             JEFF EDWARDS
                                                             State Bar No. 24014406
                                                             jeff@edwards-law.com
                                                             SCOTT MEDLOCK
                                                             State Bar No. 24044783
                                                             scott@edwards-law.com
                                                             MIKE SINGLEY
                                                             State Bar No. 00794642
                                                             mike@edwards-law.com
                                                             DAVID JAMES
                                                             State Bar No. 24092572
                                                             david@edwards-law.com


                                                             ATTORNEYS FOR PLAINTIFF




                                                 10
